37 N.Y.2d 837 (1975)
In the Matter of Plaza Management Co., on Behalf of Itself and All Other Property Owners Similarly Situated, Appellant,
v.
City Rent Agency, Respondent. (Appeal No. 1.)
In the Matter of Plaza Management Co., as Owner of Premises 205 East 78th Street, Appellant,
v.
Department of Rent and Housing Maintenance, Respondent. (Appeal No. 2.)
Court of Appeals of the State of New York.
Argued September 19, 1975.
Decided October 17, 1975.
Robert S. Fougner for appellant.
Stephen H. Deutschmeister and Harry Michelson for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the Per Curiam opinion at the Appellate Division (48 AD2d 129).